          Case 1:17-cv-00307-RP Document 120 Filed 10/03/18 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

NATHANAEL BROWN, for himself and all others          §
similarly situated,                                  §
                                                     §
       Plaintiff,                                    §
                                                     §
v.                                                   § Civil Action No. 1:17-CV-00307-RP
                                                     §
MID-AMERICA APARTMENTS, LP, et al.,                  §
                                                     §
       Defendants.                                   §

             PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO
          STAY ISSUANCE OF CLASS NOTICE PENDING DISPOSITION OF
          RULE 23(f) PETITION FOR INTERLOCUTORY REVIEW (DKT. 116)

                             I. BACKGROUND AND SUMMARY

       The Court granted Plaintiff’s motion for class certification on September 5, 2018.

(Dkt. 97). Defendants filed a petition with the Fifth Circuit requesting permission to pursue an

interlocutory appeal of that class certification order pursuant to Fed. R. Civ. P. 23(f), and

Plaintiff filed a response. The Fifth Circuit has not yet ruled on Defendants’ petition.

       Meanwhile, the parties have engaged in discussions and agreed to a proposed Notice

Plan. (Dkt. 112, 112-1). The Court has not yet signed an order approving Plaintiff’s request for

entry of an order regarding the proposed Notice Plan. (See Dkt. 113). Before notice can be

disseminated to Class members, there remains a need for Defendants to perform additional data

compilations relating to persons who meet the Class Definition. (See Dkt. 113-1 at ¶¶ 1-3).

       Defendants have now filed a motion which seeks to stall only the last step of the

proposed Joint Notice Plan—the actual dissemination of the notice to the class—until

Defendant’s Rule 23(f) petition before the Fifth Circuit is ruled on. (Dkt. 116 at 3, n. 2).

Defendants’ motion does not seek to stay the Court’s approval of the agreed Notice Plan or



                                                 1
          Case 1:17-cv-00307-RP Document 120 Filed 10/03/18 Page 2 of 7



Defendants compilation of the remaining digital information needed to identify Class members

to whom notice will be directed. Defendants agreed to assemble and provide that data to Class

Counsel and Heffler as part of the Notice Plan. Id.

       Defendants are not entitled to a broad stay of all aspects of the Notice Plan, and they do

not need it because their request is premature. No order staying dissemination of notice is needed

at this time because, at minimum, under the agreed Notice Plan it will take at least 30 days for

(a) Defendants to compile the necessary information and send the data to Class Counsel (14

days), (b) for Class Counsel to send the data to Heffler (2 business days), and (c) for Heffler to

do their work to process the data and prepare the emailed notices and mailed notices (where

email addresses are not available) (14 days) (30 total days, at minimum, before notice is

disseminated).

       In light of the upcoming trial date, the Court should move forward with approving the

proposed Notice Plan, under which Defendants will be required to compile and provide the

remaining information required under the Notice Plan. The Court can then later revisit whether a

stay of actual dissemination of the notice is still necessary if the Fifth Circuit has not ruled on

Defendants’ Rule 23(f) petition by the time the notice is required to be disseminated.

       Again, there is no need for a stay right now. Further, even if the issue were ripe for

ruling, Defendants have not satisfied the requirements for a stay of any part of this case.

                                        II. ARGUMENT

       An appeal under Rule 23(f) “does not stay proceedings in the district court unless the

district judge or the court of appeals so orders.” FED. R. CIV. P. 23(f). “Stays issued pursuant to

Rule 23(f) are discretionary and rare.” In re Cobalt Int'l Energy, Inc. Sec. Litig., 2017 WL

3620590, at *4 (S.D. Tex. Aug. 23, 2017), citing M.D. v. Perry, 2011 WL 7047039, *1 (S.D.




                                                 2
         Case 1:17-cv-00307-RP Document 120 Filed 10/03/18 Page 3 of 7



Tex. July 21, 2011); In re Mounce, 2008 WL 2714423, *6 (Bankr. W.D. Tex. July 10, 2008); see

also, e.g., Erica P. John Fund, Inc. v. Halliburton Co., 2015 WL 12710694, at *1 (N.D. Tex.

Nov. 24, 2015)

       When deciding a motion to stay, the court applies a four part test: “(1) whether the

movant has made a showing of likelihood of success on the merits; (2) whether the movant has

made a showing of irreparable injury if the stay is not granted; (3) whether the granting of the

stay would substantially harm the other parties; and (4) whether the granting of the stay would

serve the public interest.” In re Cobalt Int’l Energy, Inc. Sec. Litig., 2017 WL 3620590, at *4

(citing In re First South Sav. Ass'n, 820 F.2d 700, 704 (5th Cir. 1987)). “The movant bears the

burden of showing that a stay is justified” and “[e]ach part of the test must be met.” In re: BP

P.L.C. Sec. Litig., 2016 WL 164109, at *2 (S.D. Tex. Jan. 14, 2016), citing Nken v. Holder, 556

U.S. 418, 433-34 (2009); accord Arnold v. Garlock, Inc., 278 F.3d 426, 439 (5th Cir. 2001)

(“[E]ach part must be met”).

       Here, Defendants have not made a showing of likelihood of success on the merits.

       Further, Defendants will clearly not suffer “irreparable injury” merely by this Court

moving forward with consideration of the proposed notice plan and by Defendants now

performing the minor work of compiling the relatively small amount of information that is still

needed for the notice plan. Indeed, Defendants recently represented in an SEC Form 8-K filing

that a class action judgment on the merits in both this case and in the related Cleven case for the

“potential maximum aggregate exposure in these two lawsuits, or approximately $63 million”

would “not be expected to have a material adverse effect on [Defendants’] operations, financial

position, prospects or credit profile.” See Ex. 1 (Defendants’ Form 8-K filed September 19,

2018), at 7. Defendants already agreed to the substance of the proposed Notice Plan and the




                                                3
          Case 1:17-cv-00307-RP Document 120 Filed 10/03/18 Page 4 of 7



minor burden on Defendants of compiling the needed information relating to persons who meet

the Class Definition (see Dkt. 113-1 at ¶¶ 1-3) will obviously not cause any “irreparable injury”

to Defendants. 1

       “[M]ere litigation expense, even substantial and unrecoupable cost, does not constitute

irreparable injury.” Halprin v. Fed. Deposit Ins. Corp., 2017 WL 3032433, at *3 (W.D. Tex. July

17, 2017), quoting Renegotiation Bd. v. Bannercraft Clothing Co., 415 U.S. 1, 24 (1974); see,

e.g., In re Cobalt Int'l Energy, 2017 WL 3620590, at *4 (denying stay pending Rule 23(f) appeal

and holding “the prospect of having to engage in discovery is not irreparable harm for purposes

of a stay pending appeal.”); M.D. v. Perry, 2011 WL 7047039, at *2 (denying stay pending Rule

23(f) appeal and holding that “[t]he prospect of burdensome or expensive discovery alone is not

sufficient to demonstrate ‘irreparable injury.”'); In re Mounce, 2008 WL 2714423, at *8; see

also, e.g., Strougo v. Barclays PLC, 194 F. Supp. 3d 230, 234 (S.D.N.Y. 2016) (denying stay

pending Rule 23(f) appeal and holding litigation expenses did not constitute irreparable injury);

Thorpe v. D.C., 306 F.R.D. 6, 11 (D.D.C. 2014) (same); Monaco v. Bear Stearns Companies,

Inc., 2012 WL 12506860, at *4 (C.D. Cal. Dec. 5, 2012) (same).

       In addition, this case has been pending for approximately 18 months, summary judgment

has been granted on Defendants’ liability, and the remaining issues in the case are set for trial or

final hearing on December 3, 2018. A complete stay of the Notice Plan would only further delay

this matter, which would prejudice the Class’s interest in a speedy trial and resolution of this

matter. See, gen., Erica P. John Fund, Inc. v. Halliburton Co., 3:02-CV-1152-M, 2015 WL

12710694, at *1 (N.D. Tex. Nov. 24, 2015) (denying stay pending Rule 23(f) appeal and holding



1
  Defendants’ motions do not even purport to suggest these things could cause them irreparable
injury. Instead, Defendants’ motions complain only about the actual dissemination of notice to
the class.


                                                 4
          Case 1:17-cv-00307-RP Document 120 Filed 10/03/18 Page 5 of 7



the “costs of ‘potentially unnecessary; discovery and motion practice—does not outweigh the

prejudice to Plaintiffs whose claims have been pending” for years and “continued delay in the

resolution of this matter may erode public confidence in the judicial process”); Roseman v.

Bloomberg L.P., 2017 WL 5176379, at *3 (S.D.N.Y. Nov. 7, 2017) (denying stay pending Rule

23(f) appeal and holding that “[n]o compelling interest weighs in favor of issuing a stay” because

“the public interest favors a speedy trial and resolution of this matter.”).

        In short, the minimal burden placed on Defendants to supplement the existing data

compilations with additional data to identify Class members who are entitled to notice (See Doc

113-1 at ¶¶ 1-3) “does not outweigh the hardship of delaying resolution of the litigation.” See,

e.g., Jenkins v. Hyundai Motor Fin. Co., 2008 WL 2268319, at *4 (S.D. Ohio June 2, 2008)

(“The Court concludes that the minimal burden placed on Hyundai to address issues related to

notice does not outweigh the hardship of delaying resolution of the litigation.”).

        Defendants do not ask the Court to withhold approval of the agreed Notice Plan, apart

from their general objection to certification of a Class and ultimate dissemination of notice. A

broad stay is not requested or justified. Defendants have not demonstrated that they will suffer

any “irreparable injury” if the Court enters an order approving the agreed Notice Plan. If the

Fifth Circuit has not ruled on Defendants’ Rule 23(f) petition by the time notice is required to be

disseminated by Heffler, the parties can notify the Court and the Court can revisit and decide if a

stay of dissemination of the notice is required at that time in the interest of justice.

        Federal courts faced with similar circumstances have done just as Plaintiff is suggesting.

That is, courts have agreed to stay the actual dissemination of notice where a pending a Rule

23(f) petition remains pending when all predicate steps required to send out notice have

occurred, but not the predicate steps leading up to the sending of notice. See, e.g. Willis v. Big




                                                   5
             Case 1:17-cv-00307-RP Document 120 Filed 10/03/18 Page 6 of 7



Lots, Inc., 2017 WL 2493142, at *1 (S.D. Ohio June 8, 2017) (“The Court ADOPTS the R&R

and ORDERS the parties to negotiate and prepare a class notice for publication and mailing. The

parties may not disseminate that notice until further order of the Court directs them to do so. If

Defendants’ petition for permission to appeal is granted, they may renew their motion to stay”);

Heinzl v. Cracker Barrel Old Country Store, Inc., 2016 WL 5339410, at *1 (W.D. Pa. July 8,

2016) (“The parties shall be able to conduct all other discovery and case preparation (including

preparation of the class action notices), but shall—for now—refrain from sending out

class notice. The Court concludes that this result strikes an appropriate balance between moving

forward with this litigation and mitigating the risk of prejudice to either party.”); Jenkins, 2008

WL 2268319, at *1 (“[T]he parties are directed to proceed with preparing the class notice for

publication and mailing, but the Court will not permit dissemination the notice until the Court of

Appeals for the Sixth Circuit has fully resolved Hyundai's petition for permissive leave to

appeal.”).

                                CONCLUSION AND PRAYER

       The Court should approve the proposed agreed Notice Plan, which will require

Defendants to compile and provide the remaining data needed to identify Class members and

send them notice. (See Dkt. 113 and 113-1). The Court should deny Defendants’ motion. (Dkt.

116). The Court can then later revisit whether a stay of actual dissemination of the notice is still

necessary within the next 30 days, if needed.




                                                 6
         Case 1:17-cv-00307-RP Document 120 Filed 10/03/18 Page 7 of 7



                                           Respectfully submitted,

                                            /s/ Britton D. Monts_
                                           BRITTON D. MONTS
                                           Bar No. 14303900
                                           THE MONTS FIRM
                                           401 Congress Ave., Suite 1540
                                           Austin, Texas 78701-3851
                                           bmonts@themontsfirm.com
                                           (512) 474-6092 – Telephone
                                           (512) 692-2981 – Fax

                                           R. MARTIN WEBER, JR.
                                           State Bar No. 00791895
                                           RICHARD E. NORMAN
                                           State Bar No. 00788128
                                           Crowley Norman LLP
                                           Three Riverway, Suite 1775
                                           Houston, Texas 77056
                                           rnorman@crowleynorman.com
                                           mweber@crowleynorman.com
                                           (713) 651-1771 – Telephone
                                           (713) 651-1775 – Facsimile

                                           JASON W. SNELL
                                           Bar No. 24013540
                                           THE SNELL LAW FIRM, PLLC
                                           1615 W. 6th St.
                                           Austin, Texas 78703
                                           firm@snellfirm.com – Email
                                           (512) 477-5291 – Telephone
                                           (512) 477-5294 – Fax

                                    ATTORNEYS FOR PLAINTIFF AND THE CLASS


                              CERTIFICATE OF SERVICE

       I certify that on October 3, 2018, I caused the foregoing document to be electronically
filed with the Clerk of the Court pursuant to the Electronic Filing Procedures and using the
CM/ECF system, and that a true and correct electronic copy was thereby caused to be served on
Defendants by and through their counsel of record.

                                           /s/ Britton D. Monts
                                           Britton D. Monts




                                              7
